DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Datla et al., (US Pub. 2019/0252074, publicated on 2018-05-03 as priority to WO2018077906A1).
Regarding claim 1, Datla discloses an apparatus for verification of information, comprising: a storage, being configured to store a reference knowledge graph; and a processor, being electrically connected to the storage, wherein the processor 
generates a to-be-verified knowledge graph of a to-be-verified article by a knowledge graph engine (Fig. 1, steps 114 and 116, Fig. 3, generating knowledge graphs 322 and 324), and 
generates a verified result of the to-be-verified article by comparing the to-be-verified knowledge graph with the reference knowledge graph (Fig. 1, steps 116-122 and Fig. 3, step 336, [0053]-[0059] generating summarization for dialog construction and diagnosis tests treatment), 
wherein the knowledge graph engine may generate the reference knowledge graph by searching and labeling a plurality of related articles according to a plurality of reference articles that have been labeled (Fig. 1, step 112, [0030]-[0040] “knowledge graph is constructed from a corpus of medical information and comprises a plurality of interconnected nodes each comprising a different patient symptom. The corpus of medical information can be any source of information, including but not limited to medical journals, newspapers, online sources such as Wikipedia, and other sources”).
Regarding claim 10, Datla discloses an apparatus for verification of information, comprising: a storage, being configured to store a reference knowledge graph; and 
a processor, being electrically connected to the storage and configured to 
generate a to-be-verified knowledge graph of a to-be-verified article by a knowledge graph engine (Fig. 1, steps 114 and 116, Fig. 3, generating knowledge graphs 322 and 324), 
reduce the dimension of the to-be-verified knowledge graph into a to-be-verified dataset, reduce the dimension of the reference knowledge graph into a reference dataset (Fig. 3 and [0065]-[0073] activation and decay cycle are controlled and “network always stabilizes as the activation weights are reduced at each inheritance”), and 
generate a verified result of the to-be-verified article by comparing the to-be-verified dataset with the reference dataset (Fig. 1, steps 112-122 and Fig. 3, step 336, [0053]-[0059] generating summarization for dialog construction and diagnosis tests treatment; [0030]-[0040] “knowledge graph is constructed from a corpus of medical information and comprises a plurality of interconnected nodes each comprising a different patient symptom. The corpus of medical information can be any source of information, including but not limited to medical journals, newspapers, online sources such as Wikipedia, and other sources”).
Regarding claim 11, Claim 11 is the corresponding method claim to a system claim 1. Therefore, claim 11 is rejected using same rationale as applied to claim 1 above.
Regarding claim 20, Claim 20 is the corresponding method claim to a system claim 10. Therefore, claim 20 is rejected using same rationale as applied to claim 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datla et al., (US Pub. 2019/0252074) in view of Lecue et al., (US Pub. 2019/0155940).
Regarding claim 2, Datla discloses the apparatus for verification of information of Claim 1. Datla does not explicitly teach, however, Lecue does explicitly teach:
wherein each of the reference articles has a plurality of keywords and is defined with at least one piece of correlation information, each of the at least one piece of correlation information individually corresponds to two of the keywords, and the knowledge graph engine further generates a plurality of triplet messages according to the correlation information of the reference articles and establishes the reference knowledge graph according to the triplet messages (Lecue, [0043][0044][0053][claim 3] “the similarity scores are determined based on a respective plurality of temporal similarity scores, each temporal similarity score representing a degree of similarity between features within a temporal window of the event, and a respective case”; Figs. 2 and 3, [0027]-[0040][0042][0043] The case evaluation engine 210 queries the case database 220 to retrieve a set of case which includes a set of similarity scores and each similarity represents a degree of similarity between the event, and each of the respective cases).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of accepting natural language input using Knowledge graph-based database as taught by Datla with the method and system of determining similarity scores of events as taught by Lecue to provides quantifiable and temporal evidence of abnormalities and resolve an abnormality in order to enhance a computer-implemented platform for real-time prediction and explanation of sequences of occurrences (Lecue, [0014]).
Regarding claim 3, Datla discloses the apparatus for verification of information of Claim 2. Lecue further discloses:
wherein the knowledge graph engine finds out a plurality of similar sentences from a database according to the triplet messages, the knowledge graph engine further automatically labels two keywords and a piece of correlation information between the two keywords for each of the similar sentences and thereby generates a plurality of expanded triplet messages, and the knowledge graph engine further updates the reference knowledge graph according to the expanded triplet messages (Lecue, [0038] updating a portion of the input data based on a periodic basis).
Regarding claim 4, Datla discloses the apparatus for verification of information of Claim 1. Lecue further discloses:
wherein the processor finds out an outlier in the to-be-verified knowledge graph by comparing the to-be-verified knowledge graph with the reference knowledge graph, and the processor further determines that the verified result is that the to-be-verified article needed to be confirmed based on the result of finding out the outlier (Lecue, [0043][0044][0053][claim 3] “the similarity scores are determined based on a respective plurality of temporal similarity scores, each temporal similarity score representing a degree of similarity between features within a temporal window of the event, and a respective case”).
Regarding claim 5, Datla discloses the apparatus for verification of information of Claim 4. Datla further discloses:
wherein the outlier corresponds to two keywords and a piece of correlation information between the two keywords, and the processor further updates the reference knowledge graph according to the two keywords and the correlation information ([0060]-[0063] identifying and adjusting based on the extracted based on parameter about the patient, the ranking of the identified one or more medical conditions, diagnoses, treatments, and/or tests for the patient).
Regarding claim 6, Datla discloses the apparatus for verification of information of Claim 2. Datla further discloses:
a display screen, being electrically connected to the processor and configured to display each of the reference articles for a user to label each of the reference articles ([0062] “The medical conditions and/or diagnosis can be provided to the user via any user interface that allows information to be conveyed, such as a speaker or screen, among many other types of user interfaces”).
Regarding claim 7, Datla discloses the apparatus for verification of information of Claim 2. Datla further discloses:
wherein the processor obtains the keywords of each of the reference articles by applying a word segmentation process and a Term Frequency-Inverse Document Frequency (TF-IDF) algorithm to each of the reference articles ([0054][0057] extracting term frequency-inverse document frequency).
Regarding claim 8, Datla discloses the apparatus for verification of information of Claim 3. Datla further discloses:
wherein the processor further establishes a disambiguation database according to the triplet messages and the expanded triplet messages ([0039]-[0041] collecting data, representing the data in the memory, and training the model by selecting the common diagnoses in order to formulate the clinical diagnostic inferencing task as a multiclassmultilabel classification problem).
Regarding claim 9, Datla discloses the apparatus for verification of information of Claim 8. Datla further discloses:
wherein the disambiguation database is configured to store a plurality of disambiguated sentences obtained by applying disambiguation process, and the processor uses the disambiguated sentences to train a neural network model as the knowledge graph engine ([0039][0046][0049] “ The model may learn the parameters by minimizing a standard cross-entropy loss between a predicted diagnosis and the correct diagnosis … may be used to predict the most probable diagnoses from the given medical notes for each topic”).
Regarding claims 12-19, claims 12-19 are corresponding method claims to system claims 2-9. Therefore, claims 12-19 are rejected using same rationale as applied to claims 2-9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659